 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     MARIA CORREA, et al.,
11                                                         Case No.: 2:16-cv-01852-JAD-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         On June 26, 2019, the Court ordered Plaintiffs to submit an amended settlement statement
17 no later than July 16, 2019. Docket No. 60. To date, Plaintiffs have failed to comply. The Court
18 hereby ORDERS Plaintiffs to submit their amended settlement statement no later than 10:00 a.m.
19 on July 19, 2019. Failure to comply may result in sanctions and in the Court vacating the
20 settlement conference set for July 23, 2019.
21         Further, the Court hereby ORDERS Plaintiffs’ counsel to show cause why he should not
22 be sanctioned in a Court fine up to $750 for failure to comply with the Court’s order at Docket No.
23 60.
24         IT IS SO ORDERED.
25         Dated: July 18, 2019
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
